Opinion was rendered in this case on April 12, 1948, and notice thereof was given by registered mail on April 13, 1948. The application for rehearing was filed by the defendant-appellee on April 27, 1948. Plaintiff-appellant has filed a motion to dismiss the application for a rehearing for the reason that the application was filed too late. As fourteen days had not intervened between the date of the notice of the judgment and the filing of the application, the application was timely filed. See Act No. 16 of 1910 and Art VII, Sec. 24 of the Constitution. Plaintiff-appellant's motion is denied.
After a thorough reconsideration of the record, our opinion and defendant-appellee's application for rehearing, we are firm in our opinion that our decision is correct. Therefore the application for rehearing is denied.
ELLIS, J., absent.